 1
     K. TOM KOHAN (SBN 225420)
     KOHAN LAW FIRM
 2   3415 S. Sepulveda Blvd., Suite 460
     Los Angeles, California 90034
                                                        JS-6
 3
     Tel: 310-349-1111
 4   Fax: 888-476-7010
 5
     Email: tom@kohanlawfirm.com

 6   Ezra Sutton, Esq. (Admitted Pro Hac Vice)
 7
     Ezra Sutton & Associates, P.A.
     900 Route 9 North
 8   Woodbridge, New Jersey 07095
 9   Telephone: (732) 634-3520
     Email: esutton@ezrasutton.com
10

11   Attorneys for Defendants
     Gold Star Tobacco Inc. and Samer Abdelmaseh
12
                       UNITED STATES DISTRICT COURT
13
                      CENTRAL DISTRICT OF CALIFORNIA
14
     STARBUZZ TOBACCO, INC., a                   Case No.: 8:19-cv-00408-JVS-DFM
15
     California corporation
16                          Plaintiff,
                                                 FINAL JUDGMENT
17
                         v.                      Honorable James V. Selna
18
     GOLD STAR TOBACCO INC., a New
19
     Jersey corporation; SAMER
20   ABDELMASEH, an individual; and
     DOES 1-10, inclusive,
21

22                            Defendants.
23   AND RELATED COUNTERCLAIM
24

25

26

27

28
                                            0
 1
           4.    Pursuant to F.R.C.P Rules 54(b), the Court finds that there is no just
                 reason for delay in entering this Judgment.
 2

 3
           IT IS SO ORDERED, ADJUDGED AND DECREED.
 4

 5

 6

 7

 8
     Dated: February 20, 2020              ___________________________________
                                          JAMES V. SELNA
 9
                                          UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
